DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of US 15/633884, which issued as US 10,459,230 on 10/29/19. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/9/19 and 4/28/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and  11
Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims define ‘portions’ of light ‘based on’ other ‘portions’ of incident light.  The actual relationships between the lights are unclear.  How is the first incident light ‘based on’ light generated by the display or second, third, or fourth, incident light based on the first, second, or fourth portion?  Claim 4 provides additional issues in that the second incident light on the second mirror element is based on the fourth portion but Claim 1’s second incident light is based on the first portion and the origin of the fourth portion is also unclear.  For examination purposes, the examiner will treat portions broadly as either transmitted or reflected light based on the incident light of the specific element being discussed.  
Claims 2-10 and 12-20 are rejected for depending on rejected Claims 1 and 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzer (US 5,886,822) cited by applicant. 
Regarding Claim 1: Spitzer teaches an AR capable display device for displaying light generated by a display on a predefined field of view (fig 18), the display device comprising: an optical arrangement having a predefined arrangement relative to a predefined position of the display and defining the field of view (fig 18), the optical arrangement comprising: a first mirror element configured to reflect a first portion of first incident light that is based on the light generated by the display (920), and a second mirror element 
Regarding Claim 2: Spitzer discloses the invention as described in Claim 1 and further teaches wherein the first mirror element is a bean splitter element that is further configured to transmit, within the field of view, a third portion of third incident light that is based on the second portion (fig 18, 920).  
Regarding Claim 6: Spitzer discloses the invention as described in Claim 1 and further teaches wherein the field of view extends through a separation between the display and the first mirror element (fig 18).  
Regarding Claim 9: Spitzer discloses the invention as described in Claim 1 and further teaches wherein the optical arrangement provides a refractive power (900 is concave).  
Regarding Claim 11: Spitzer teaches an AR capable display device for displaying light generated by a display onto a predefined field of view (fig 18), the display device comprising: an optical arrangement defining the field of view, the optical arrangement having a positioning relative to a predefined position of the display (fig 18) the optical arrangement comprising: a first mirror element disposed within the field of view configured to reflect display light generated by the display (920); and a second curved mirror element disposed within the field of view (900), the second mirror element configured to: reflect onto the field of view the display light (from 901) after being reflected by the fist mirror element (911); and transmit onto the field of view environmental light received from the physical environment (910), wherein the first mirror element is further configured to transmit both the display light after being reflected by the second mirror element and the environmental light after being transmitted by the second mirror element (light  to eye). 
Regarding Claim 12: Spitzer discloses the invention as described in Claim 11 and further teaches wherein the second mirror element comprises a concave lens (900).  
Regarding Claim 13: Spitzer discloses the invention as described in Claim 11 and further teaches wherein the first mirror element is a beam splitter element configured to transmit a portion of the display light generated by the display (920).  



Claims 1-3, 6, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterhout et al (US 2015/0309316).
Regarding Claim 1: Osterhout teaches an AR capable display device for displaying light generated by a display on a predefined field of view (fig 102, ¶289), the display device comprising: an optical arrangement having a predefined arrangement relative to a predefined position of the display and defining the field of view (10200), the optical arrangement comprising: a first mirror element configured to reflect a first portion of first incident light that is based on the light generated by the display (10204), and a second mirror element disposed within the field of view and configured to reflect, onto the field of view, a second portion of second incident light that is based on the first portion (10212).
Regarding Claim 2: Osterhout discloses the invention as described in Claim 1 and further teaches wherein the first mirror element is a beam splitter element that is further configured to transmit, within the field of view, a third portion of incident light that is based on the second portion (¶291). 
Regarding Claim 3: Osterhout discloses the invention as described in Claim 2 and further teaches wherein the display is configured to generate linearly polarized light (¶291) and wherein the beam splitter element comprises a polarizing beam splitter having a polarization axis aligned with the linearly polarized light (¶291), the optical arrangement further comprising: a quarter-wave plate element disposed within the field of view and between the first mirror element and the second mirror element, whereby the third incident light has a linear polarization at 90 degrees from the polarization axis (10210). 
Regarding Claim 6: Osterhout discloses the invention as described in Claim 1 and further teaches wherein the field of view extends through a separation between the display and the first mirror element (fig 102).  
Regarding Claim 10: Osterhout discloses the invention as described in Claim 1 and further teaches a light-blocking assembly disposed within the field of view selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (10214, ¶320-322). 
Regarding Claim 11: Osterhout teaches an AR capable display device for displaying light generated by a display onto a predefined field of view (fig 102), the display device comprising: an optical arrangement defining the field of view, the optical arrangement having a positioning relative to a 
Regarding Claim 13: Osterhout discloses the invention as described in Claim 11 and further teaches wherein the first mirror element is a beam splitter element configured to transmit a portion of the display light generated by the display (¶291). 
Regarding Claim 14: Osterhout discloses the invention as described in Claim 13 and further teaches wherein the display light is linearly polarized light and the beam splitter element comprises a polarizing beam splitter having a polarization axis aligned with the linearly polarized light (¶291), the optical arrangement further comprising: a quarter-wave plate element disposed within the field of view and between the first mirror element and the second mirror element (10210).  
Regarding Claim 15: Osterhout discloses the invention as described in Claim 11 and further teaches a light-blocking assembly disposed within the field of view selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (10214, ¶320-322).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer (US 5,886,822) cited by applicant, in view of Patel (GB 2,499,102).
Regarding Claim 7: Spitzer discloses the invention as described in Claim 1 but does not specifically teach the display including a mobile computing device and mount.  However, in a similar field of endeavor, Patel teaches a display device including a mobile computing device (fig 2, 510), the display device further comprising: a mount coupled with the optical arrangement (48), wherein the mount is dimensional such that when the mobile computing device is removably attached to the mount, the display of the mobile computing device is positioned in a predefined position (fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Spitzer with the mobile computing device and mount of Patel  for the purpose of decreasing the cost of the device by utilizing a mobile telephone since they are commonly owned by potential users and have large high-resolution displays for providing high quality viewing (p 2 lines 26-31).  
Regarding Claim 8: Spitzer in view of Patel discloses the invention as described in Claim 7 and Patel further teaches wherein the mobile computing device comprises a camera (p 1 lines 21-24).  Spitzer in view of Patel does not specifically teach the use of a third mirror element to reflect light received by the physical environment onto a field of view of the camera wherein it is reoriented to overlap with the field of view of the optical arrangement.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Spitzer and Patel with the third mirror element described above with a reasonable expectation of success for the purpose of providing flexibility in the mounting options while still creating the superimposed environment (p 6 lines 1-7) since mirrors are known to be used to redirect light in a desired direction.
  Regarding Claim 16: Spitzer discloses the invention as described in Claim 11 but does not specifically teach the display including a mobile computing device and mount.  However, in a similar field of endeavor, Patel teaches a display device including a mobile computing device (fig 2, 510), the display device further comprising: a mount coupled with the optical arrangement (48), wherein the mount is dimensional such that when the mobile computing device is removably attached to the mount, the display of the mobile computing device is positioned in a predefined position (fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Spitzer with the mobile computing device and mount of Patel  for the purpose of decreasing the cost of the device by 
Regarding Claim 17: Spitzer in view of Patel discloses the invention as described in Claim 7 and Patel further teaches wherein the mobile computing device comprises a camera (p 1 lines 21-24).  Spitzer in view of Patel does not specifically teach the use of a third mirror element to reflect light received by the physical environment onto a field of view of the camera wherein it is reoriented to overlap with the field of view of the optical arrangement.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Spitzer and Patel with the third mirror element described above with a reasonable expectation of success for the purpose of providing flexibility in the mounting options while still creating the superimposed environment (p 6 lines 1-7) since mirrors are known to be used to redirect light in a desired direction.
Regarding Claim 19: Spitzer in view of Patel discloses the invention as described in Claim 16 and Patel further teaches wherein a lower surface of the mount defines an opening (48).  Motivation to combine is the same as Claim 16.  Spitzer further teaches wherein the first mirror element is configured to reflect the display light after being transmitted through the opening (fi 18, 901 is display).  
Regarding Claim 20: Spitzer in view of Patel discloses the invention as described in Claim 16 and Patel further teaches wherein the mount is dimensioned to receive a carrier member (46) into which the mobile computing device is inserted.  Motivation to combine is the same as Claim 16.  

Claims 7-8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al (US 2015/0309316) in view of Patel (GB 2,499,102).
Regarding Claim 7: Osterhout discloses the invention as described in Claim 1 but does not specifically teach the display including a mobile computing device and mount.  However, in a similar field of endeavor, Patel teaches a display device including a mobile computing device (fig 2, 510), the display device further comprising: a mount coupled with the optical arrangement (48), wherein the mount is dimensional such that when the mobile computing device is removably attached to the mount, the display of the mobile computing device is positioned in a predefined position (fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Osterhout with 
Regarding Claim 8: Osterhout in view of Patel discloses the invention as described in Claim 7 and Patel further teaches wherein the mobile computing device comprises a camera (p 1 lines 21-24).  Spitzer in view of Patel does not specifically teach the use of a third mirror element to reflect light received by the physical environment onto a field of view of the camera wherein it is reoriented to overlap with the field of view of the optical arrangement.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Osterhout and Patel with the third mirror element described above with a reasonable expectation of success for the purpose of providing flexibility in the mounting options while still creating the superimposed environment (p 6 lines 1-7) since mirrors are known to be used to redirect light in a desired direction.
  Regarding Claim 16: Osterhout discloses the invention as described in Claim 11 but does not specifically teach the display including a mobile computing device and mount.  However, in a similar field of endeavor, Patel teaches a display device including a mobile computing device (fig 2, 510), the display device further comprising: a mount coupled with the optical arrangement (48), wherein the mount is dimensional such that when the mobile computing device is removably attached to the mount, the display of the mobile computing device is positioned in a predefined position (fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Osterhout with the mobile computing device and mount of Patel  for the purpose of decreasing the cost of the device by utilizing a mobile telephone since they are commonly owned by potential users and have large high-resolution displays for providing high quality viewing (p 2 lines 26-31).  
Regarding Claim 17: Osterhout in view of Patel discloses the invention as described in Claim 7 and Patel further teaches wherein the mobile computing device comprises a camera (p 1 lines 21-24).  Osterhout in view of Patel does not specifically teach the use of a third mirror element to reflect light received by the physical environment onto a field of view of the camera wherein it is reoriented to overlap with the field of view of the optical arrangement.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Osterhout and 
Regarding Claim 20: Osterhout in view of Patel discloses the invention as described in Claim 16 and Patel further teaches wherein the mount is dimensioned to receive a carrier member (46) into which the mobile computing device is inserted.  Motivation to combine is the same as Claim 16.  

Allowable Subject Matter
Claims 4-5 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches AR displays mounting a mobile computing device and using two mirror elements, where one could be a dichroic beam splitter, to reflect portions of incident light for displaying light generated by a display (or the mobile computing device) on a predetermined field of view, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 4 and 18 including a third mirror element configured to reflect a fourth portion of fourth incident light that is based on a the first portion reflected by the first mirror element wherein the second incident light on the second mirror element is based on the fourth portion and wherein a lower surface of the mount is formed of an optically transmissive material that transmits the display light generated by the display and wherein the first mirror element is configured to reflect the display light after being transmitted through the lower surface,  including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/3/21